

111 SCON 44 IS: Recognizing September 11, 2020, as “National Day of Service and Remembrance”.
U.S. Senate
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. CON. RES. 44IN THE SENATE OF THE UNITED STATESSeptember 15, 2020Mr. Schumer (for Mr. Coons (for himself, Mr. Cassidy, Ms. Hassan, Mr. Jones, Mr. Menendez, Mr. Reed, Ms. Duckworth, Mr. King, Mr. Markey, Mr. Bennet, Mrs. Capito, Mr. Durbin, Mr. Whitehouse, Mr. Kaine, Mr. Van Hollen, Mr. Carper, Ms. Klobuchar, Mrs. Shaheen, Mr. Young, Ms. Collins, Mrs. Feinstein, Mr. Booker, Ms. Stabenow, Mrs. Gillibrand, Mr. Hawley, Mr. Blumenthal, Mr. Toomey, Mr. Boozman, Ms. Baldwin, Mr. Schumer, Mr. Wicker, Mr. Sanders, Ms. Rosen, Mr. Cramer, Ms. Hirono, Mrs. Hyde-Smith, Ms. Harris, Ms. Cortez Masto, and Mrs. Murray)) submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONRecognizing September 11, 2020, as National Day of Service and Remembrance.Whereas, on September 11, 2001, the United States endured violent terrorist attacks and events (referred to in this preamble as the attacks) in New York City, Washington, DC, and Shanksville, Pennsylvania, leading to the tragic deaths and injuries of thousands of innocent United States citizens and others from more than 90 different countries and territories;Whereas, in response to the attacks, firefighters, uniformed officers, emergency medical technicians, physicians, nurses, military personnel, and other first responders immediately rose to service in the heroic attempt to save the lives of the individuals in danger;Whereas, in the immediate aftermath of the attacks, thousands of recovery workers, including trades personnel, iron workers, equipment operators, and many others, joined with uniformed officers and military personnel to help search for and recover victims lost in the attacks;Whereas, in the days, weeks, and months following the attacks, thousands of individuals in the United States spontaneously volunteered to help support rescue and recovery efforts, braving both physical and emotional hardship;Whereas many first responders, rescue and recovery workers, volunteers, and survivors of the attacks continue to suffer from serious medical illnesses and emotional distress related to the physical and mental trauma of the attacks;Whereas hundreds of thousands of brave individuals continue to serve every day, answering the call to duty as members of the Armed Forces, with some having given their lives or suffered injury—(1)to defend the security of the United States; and(2)to prevent further terrorist attacks;Whereas people of the United States witnessed and endured the tragedy of September 11, 2001, and, in the immediate aftermath of the attacks, became unified under a remarkable spirit of service and compassion that inspired the people of the United States;Whereas, in the years immediately following the attacks, there was a marked increase in volunteerism and national service among the people of the United States, which continues to this day;Whereas, in 2009, Congress passed, and President Barack Obama signed, the bipartisan Serve America Act (Public Law 111–13; 123 Stat. 1460), which—(1)established, at the request of the 9/11 community, Federal recognition of September 11 as a National Day of Service and Remembrance (commonly referred to as 9/11 Day); and(2)charged the Corporation for National and Community Service with leading that annual day of service;Whereas, during the period beginning on the date of establishment of September 11 as a National Day of Service and Remembrance, millions of individuals in the United States observe that date by engaging in a wide range of service activities and private forms of prayer and remembrance;Whereas, during the Coronavirus Disease 2019 (COVID–19) national emergency—(1)Americans have once again rallied together to rise to the challenge by caring for the sick, providing essential services, and volunteering in their communities; and(2)there have been robust calls to strengthen, expand, and participate in all forms of national and community service; andWhereas the trends described in the preceding clause are the continuation of an American tradition of individuals and communities coming together to serve each other in times of need: Now, therefore, be itThat Congress—(1)recognizes, commends, and honors the selfless dedication to fellow citizens displayed through the heroic actions of first responders and other citizens in New York City, Washington, DC, and Shanksville, Pennsylvania;(2)calls on the Members of the Senate and the House of Representatives, and all people of the United States, to observe September 11, 2020, as a National Day of Service and Remembrance, with appropriate and personal expressions of service and reflection, which may include performing good deeds, displaying the United States flag, participating in memorial and remembrance services, and safely engaging in volunteer service or other charitable activities—(A)in honor of the individuals who lost their lives or were injured in the attacks of September 11, 2001; and(B)in tribute to the individuals who rose to service—(i)to come to the aid of those individuals in need; and(ii)in defense of the United States; and(3)urges all people of the United States to continue to live their lives throughout the year with the same spirit of unity, service, and compassion that was exhibited throughout the United States following the terrorist attacks of September 11, 2001.